Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections

3.	Claims 1, 5-7 are objected to because of the following informalities: 

Claim 1 recites limitations “HS driver”, “HS-mode”, “USB”, “DP signal”, “DM signal”
Claim 5 recites limitation “FS-mode”.
Claim 6 recites limitation “A/D conversion”.
Claim 7 recites limitation “D/A conversion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Inoue et al. (Pub NO. US 2011/0148470 A1; hereinafter Inoue).
Regarding Claim 1, Inoue teaches a circuit device (device in Fig. 1 and Fig. 9; See [0010], [0027]-[0030]) comprising: 
an HS driver (34 in Fig. 1; See [0028]) that is an HS-mode transmission circuit (HS mode transmission circuit 30 in Fig. 1; See [0027]-[0028]) of USB (See [0027]); and 
a disconnection detection circuit (200 in Fig. 1; See [0027]-[0030]) that performs disconnection detection of the USB (See [0027]-[0030]), wherein the disconnection detection circuit (200 in fig. 1 and Fig. 9) includes:
a first holding circuit (21a in Fig. 9; See [0010]) that measures and holds first voltage level information that is voltage level information of one signal out of a DP signal and a DM signal of the USB when the HS driver (See DP and DM in Fig. 9; See [0010]) is transmitting a host chirp (host chirp is differential output signal from 33 in Fig. 1; See [0028]-[0029]),
a first determination voltage generation circuit (24, 26 and 21c in Fig. 9; See [0010]) that generates a first determination voltage based on the first voltage level information (See [0010]), and
a detection circuit (25 in Fig. 9; See [0010]) that performs disconnection detection of the USB based on the first determination voltage, and outputs a disconnection detection signal (See [0010]). 
 
    PNG
    media_image1.png
    763
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    804
    890
    media_image2.png
    Greyscale

Regarding Claim 2, Inoue teaches the circuit device according to claim 1, 
wherein the detection circuit (200 in Fig. 1 and Fig. 9) includes a first comparator circuit (23a in Fig. 9; See [0010]) that compares the first determination voltage with a voltage of the one signal (See [0010]), and outputs the disconnection detection signal based on a comparison result of the first comparator circuit (25 is Fig. 9 outputs disconnection detection signal based on the comparison of 23a in Fig. 9; See [0010]).
Regarding Claim 3, Inoue teaches the circuit device according to claim 1, wherein the host chirp is an HS-mode host chirp (See [0027]-[0030]).
Regarding Claim 4, Inoue teaches the circuit device according to claim 1, 
wherein the first holding circuit (21a in Fig. 9) includes a first holding register that holds, as a first detected value (differential amplifier 21a holds register; See [0032]), the first voltage level information of the one signal when the HS driver is transmitting an HS-mode host chirp as the host chirp (See [0032]), and
the first determination voltage generation circuit (24 in Fig. 9; See [0031]) generates the first determination voltage based on the first detected value (See [0031]-[0032]).
Regarding Claim 5, Inoue teaches the circuit device according to claim 4,
wherein the first holding circuit (21a in Fig. 9) includes a second holding register (21a in Fig. 9 includes second holding register 22a; See [0010]) that holds, as a second detected value (output from 22a in Fig. 9 is second detected value; See [0010]), the first voltage level information of the one signal when the HS driver is transmitting an FS-mode host chirp as the host chirp (See [0010]), and
the first determination voltage generation circuit (24 in Fig. 9; See [0031]) generates the first determination voltage based on the first detected value and the second detected value (See [0031]-[0032]).
Regarding Claim 8, Inoue teaches the circuit device according to claim 1,
wherein the disconnection detection circuit (200 in Fig. 9; See [0010], [0031]-[0032]) includes:
a second holding circuit (21b in Fig. 9; See [0010]) that measures and holds second voltage level information that is voltage level information of the other signal out of the DP signal and the DM signal (21b in Fig. 9 includes second holding register 22a; See [0010]) when the HS driver is transmitting the host chirp (See [0010]), and
a second determination voltage generation circuit (23b in Fig. 9; See [0031]-[0032]) that generates a second determination voltage based on the second voltage level information (See [0031]-[0032]), and
the detection circuit performs disconnection detection of the USB based on the first determination voltage and the second determination voltage, and outputs the disconnection detection signal (See [0027]-[0032]).
Regarding Claim 9, Inoue teaches the circuit device according to claim 8,
wherein the detection circuit (200 in Fig. 9) includes:
a first comparator circuit (23a in Fig. 9; See [0031]-[0032]) that compares a voltage of the one signal with the first determination voltage (See [0031]-[0032]),
a second comparator circuit (23b in Fig. 9; See [0031]-[0032]) that compares a voltage of the other signal with the second determination voltage (See [0031]-[0032]), and
an output circuit (LO in Fig. 9) that outputs the disconnection detection signal based on comparison result signals from the first and second comparator circuits (See [0010], [0031]-[0032]).
Regarding Claim 10, Inoue teaches the circuit device according to claim 1, further comprising:
a bus monitor circuit that monitors a signal state of the USB (See [0005]-[0007]),
wherein the first holding circuit (21a in Fig. 9) holds the first voltage level information based on a detection signal from the bus monitor circuit (See [0031]-[0032]).
Regarding Claim 11, Inoue teaches the circuit device according to claim 1, further comprising:
a downstream port circuit (35 in Fig. 1; See [0030]) that includes the HS driver and the disconnection detection circuit (35 includes 34 and 200 in Fig. 1; See [0030]); and
a control circuit (33 in Fig. 1; See [0028]-[0032]) that controls the downstream port circuit (See [0028]-[0032]).
Regarding Claim 12, Inoue teaches an electronic device (300 in Fig. 1; See [0027]-[0030]) comprising:
the circuit device (30 in Fig. 1) according to claim 1.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kita et all. (Pub NO. US 2012/0001588 A1; hereinafter Kita).
Regarding Claim 6, Inoue teaches the circuit device according to claim 4. Inoue is silent about
wherein the first holding circuit includes a first A/D conversion circuit to which the one signal is input, and
the first holding register holds an A/D-converted value from the first A/D conversion circuit, as the first detected value. 
Kita teaches wherein the first holding circuit (20 in Fig. 1; See [0110]-[0118]) includes a first A/D conversion circuit (20 has A/D conversion circuit 22 in Fig. 1; See [0110]-[0118]) to which the one signal is input (24 inputs signal to 22 in Fig. 1; See [0110]-[0118]), and
the first holding register (226 in Fig. 1; See [0110]-[0118]) holds an A/D-converted value from the first A/D conversion circuit, as the first detected value (226 holds the output of 22 as the first detected value in Fig. 1; See [0110]-[0118]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Inoue by using the first holding circuit includes a first A/D conversion circuit to which the one signal is input, and the first holding register holds an A/D-converted value from the first A/D conversion circuit, as the first detected value, as taught by Kita in order to monitor voltage for self-diagnosis process (Kita; [0003]).
Regarding Claim 7, Inoue in view of Kita teaches the circuit device according to claim 6. Inoue further teaches
wherein the first determination voltage generation circuit (24, 26 and 21c in Fig. 9; See [0010]) includes:
a computation circuit (21c in fig. 9; See [0010]) that performs computation for obtaining the first determination voltage based on the first detected value (See [0010]), and
a D/A conversion circuit (26 in Fig. 9; See [0010]) that D/A-converts a computed value of the computation circuit, and thereby outputs the first determination voltage (See [0010]).
Regarding Claim 13, Inoue teaches the circuit device (300 in Fig. 1; See [0027]-[0030]) according to claim 1.
Inoue is silent about a vehicle.
Kita teaches a vehicle (See [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Inoue by using a vehicle system, as taught by Kita in order to monitor voltage for self-diagnosis process (Kita; [0003]).

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. KAGAYA et al. (Pub No. US 2019/0303330 A1) discloses Circuit Device, Electronic Device, and Cable Harness.
	b. Mandlik et al. (Patent NO. US 11,087,670 B2) discloses Electronic Device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858